Name: Commission Implementing Regulation (EU) 2018/1976 of 14 December 2018 laying down detailed rules for the operation of sailplanes pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport
 Date Published: nan

 20.12.2018 EN Official Journal of the European Union L 326/64 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1976 of 14 December 2018 laying down detailed rules for the operation of sailplanes pursuant to Regulation (EU) 2018/1139 of the European Parliament and of the Council THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2018/1139 of the European Parliament and of the Council of 4 July 2018 on common rules in the field of civil aviation and establishing a European Union Aviation Safety Agency, and amending Regulations (EC) No 2111/2005, (EC) No 1008/2008, (EU) No 996/2010, (EU) No 376/2014 and Directives 2014/30/EU and 2014/53/EU of the European Parliament and of the Council, and repealing Regulations (EC) No 552/2004 and (EC) No 216/2008 of the European Parliament and of the Council and Council Regulation (EEC) No 3922/91 (1), and in particular Article 31 thereof, Whereas: (1) The Commission is to adopt the necessary implementing rules for establishing the conditions for the safe operation of sailplanes in accordance with Regulation (EU) 2018/1139, where such aircraft meet the conditions specified in points (b)(i) and (ii) of Article 2(1) of that Regulation. (2) In light of the specific nature of operations with sailplanes, there is a need for dedicated operational rules, laid down in a self-standing regulation. Those rules should be based on the general rules for air operations laid down in Commission Regulation (EU) No 965/2012 (2), but they should be restructured and simplified, so as to ensure that they are proportionate and founded on a risk-based approach, whilst ensuring that sailplane operations are carried out safely. (3) As regards oversight of persons and organisations, the requirements laid down in Article 3 of Regulation (EU) No 965/2012 and Annex II to that Regulation should continue to apply with respect to air operations with sailplanes. (4) In the interest of safety and with a view to ensuring compliance with the essential requirements laid down in Annex V to Regulation (EU) 2018/1139, all operators of sailplanes covered by this Regulation, with the exception of design or production organisations performing certain operations, should be subject to a set of basic requirements. (5) Taking into account the less complex nature and smaller scale of commercial operations with sailplanes as compared to other forms of commercial aviation and following a risk-based approach, it is appropriate for commercial operations with sailplanes to only require a prior declaration to the competent authority, as set out in point (a) of Article 30(1) of Regulation (EU) 2018/1139. This Regulation lays down the detailed rules for making such declarations. (6) Considering the specific nature of certain operations and following a risk-based approach it is appropriate to exempt certain operations with sailplanes from the requirement of a prior declaration. (7) In order to ensure a smooth transition and to give all parties concerned sufficient time to prepare for the application of that new regime, this Regulation should only apply six months after entry into force. (8) The European Union Aviation Safety Agency prepared draft implementing rules and submitted them as an opinion (3) to the Commission in accordance with points (b) and (c) of Article 75(2) and Article 76(1) of Regulation (EU) 2018/1139. (9) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 127 of Regulation (EU) 2018/1139, HAS ADOPTED THIS REGULATION: Article 1 Subject matter and scope This Regulation lays down detailed rules for air operations with sailplanes, where such aircraft meet the conditions laid down in points (b)(i) and (ii) of Article 2(1) of Regulation (EU) 2018/1139. Article 2 Definitions For the purpose of this Regulation, the definitions set out in Annex I and the following definitions shall apply: (1) sailplane means a heavier-than-air aircraft that is supported in flight by the dynamic reaction of the air against its fixed lifting surfaces, the free flight of which does not depend on an engine; (2) engine means a device used or intended to be used for powered sailplane propulsion; (3) powered sailplane means a sailplane equipped with one or more engines having, with engine(s) inoperative, the characteristics of a sailplane; (4) commercial operation means any operation of a sailplane, in return for remuneration or other valuable consideration, which is available for the public or, when not made available to the public, which is performed under a contract between an operator and a customer, where the latter has no control over the operator; (5) competition flight means any air operation with a sailplane performed for the purposes of participating in air races or contests, including practising for such operation and flying to and from air races or contests; (6) flying display means any air operation with a sailplane performed for the purposes of providing an exhibition or entertainment at an advertised event open to the public, including practising for such operation and flying to and from the advertised event; (7) introductory flight means any air operation with a sailplane against remuneration or other valuable consideration consisting of an air tour of short duration for the purpose of attracting new trainees or new members, performed either by a training organisation referred to in Article 10a of Commission Regulation (EU) No 1178/2011 (4) or by an organisation created with the aim of promoting aerial sport or leisure aviation; (8) aerobatic flight means an intentional manoeuvre involving an abrupt change in a sailplane's attitude, an abnormal attitude or abnormal acceleration, not necessary for normal flight or for instruction for licences, certificates or ratings other than the aerobatic rating; (9) principal place of business means the head office or registered office of an operator of a sailplane within which the principal financial functions and operational control of the activities referred to in this Regulation are exercised; (10) dry lease agreement means an agreement between undertakings pursuant to which a sailplane is operated under the responsibility of the lessee. Article 3 Air operations 1. Operators of sailplanes shall operate the sailplanes in accordance with the requirements set out in Annex II. The first subparagraph shall not apply to design or production organisations which comply with Articles 8 and 9, respectively, of Commission Regulation (EU) No 748/2012 (5) and which operate the sailplane, within the scope of their privileges, for the purposes of the introduction or modification of sailplane types. 2. In accordance with point (a) of Article 30(1) of Regulation (EU) 2018/1139 operators of sailplanes shall engage in commercial operations only after having declared to the competent authority their capacity and means to discharge the responsibilities associated with the operation of the sailplane. The first subparagraph shall not apply to the following operations with sailplanes: (a) cost-shared operations, provided that the direct costs of the flight of the sailplane and a proportionate part of the annual costs incurred for the storage, insurance and maintenance of the sailplane are shared by the individuals on board; (b) competition flights or flying displays, provided that the remuneration or any other valuable consideration for such flights is limited to the recovery of the direct costs of the flight of the sailplane and a proportionate part of the annual costs incurred for the storage, insurance and maintenance of the sailplane and that any prizes gained do not exceed the value specified by the competent authority; (c) introductory flights, flights for the purposes of parachute dropping, sailplane towing or aerobatic flights performed either by a training organisation having its principal place of business in a Member State and referred to in Article 10a of Regulation (EU) No 1178/2011, or by an organisation created for the purposes of promoting aerial sport or leisure aviation, provided that the organisation operates the sailplane on the basis of either ownership or a dry lease agreement, that the flight does not generate profits distributed outside of the organisation and that such flights represent only a marginal activity of the organisation; (d) training flights, performed by a training organisation having its principal place of business in a Member State and referred to in Article 10a of Regulation (EU) No 1178/2011. Article 4 Entry into force and application This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 9 July 2019. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 212, 22.8.2018, p. 1. (2) Commission Regulation (EU) No 965/2012 of 5 October 2012 laying down technical requirements and administrative procedures related to air operations pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 296, 25.10.2012, p. 1). (3) Opinion No 07/2017 of the European Aviation Safety Agency of 23 August 2017 for a draft Commission Regulation on the revision of the operational rules for sailplanes. (4) Commission Regulation (EU) No 1178/2011 of 3 November 2011 laying down technical requirements and administrative procedures related to civil aviation aircrew pursuant to Regulation (EC) No 216/2008 of the European Parliament and of the Council (OJ L 311, 25.11.2011, p. 1). (5) Commission Regulation (EU) No 748/2012 of 3 August 2012 laying down implementing rules for the airworthiness and environmental certification of aircraft and related products, parts and appliances, as well as for the certification of design and production organisations (OJ L 224, 21.8.2012, p. 1). ANNEX I DEFINITIONS [PART-DEF] For the purpose of Annex II, the following definitions shall apply: 1. acceptable means of compliance (AMC) means non-binding standards adopted by the Agency to illustrate means to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts; 2. alternative means of compliance (AltMoC) means those means that propose an alternative to an existing AMC or those that propose new means to establish compliance with Regulation (EU) 2018/1139 and its delegated and implementing acts for which no associated AMC have been adopted by the Agency; 3. pilot-in-command (PIC) means the pilot designated as being in command and charged with the safe conduct of the flight; 4. aircraft flight manual (AFM) means the document containing the applicable and approved operating limitations and information with respect to the sailplane; 5. psychoactive substances means alcohol, opioids, cannabinoids, sedatives and hypnotics, cocaine, other psychostimulants, hallucinogens, and volatile solvents, with the exception of caffeine and tobacco; 6. critical phases of flight means take-off run, take-off flight path, final approach, missed approach, landing, including landing roll, and any other phases of flight which the pilot-in-command determines as critical for the safe operation of the sailplane; 7. operating site means a site, other than an aerodrome, selected by the pilot-in-command or the operator for landing or take-off; 8. crew member means a person assigned by an operator to perform duties on board the sailplane, when not the pilot-in-command himself or herself, under the authority of the pilot-in-command; 9. electronic flight bag (EFB) means an electronic information system, comprised of equipment and applications for flight crew, which allows for the storing, updating, displaying and processing of EFB functions to support flight operations or duties; 10. dangerous goods means articles or substances which are capable of posing a risk to health, safety, property or the environment and which are shown in the list of dangerous goods in the technical instructions or which are classified according to those instructions; 11. technical instructions means the latest effective edition of the Technical instructions for the safe transport of dangerous goods by air, including the supplement and any addenda, published by ICAO in document 9284-AN/905; 12. sailplane specialised operation means any operation, which can be commercial or non-commercial, with a sailplane the main purpose of which is not associated with typical sport and recreational operations, but parachute operations, news media flights, television or movie flights, flying display or similar specialised activities; 13. night means the period between the end of evening civil twilight and the beginning of morning civil twilight. Civil twilight ends in the evening when the centre of the sun's disc is 6 degrees below the horizon and begins in the morning when the centre of the sun's disc is 6 degrees below the horizon. ANNEX II SAILPLANE AIR OPERATIONS [PART-SAO] SUBPART GEN GENERAL REQUIREMENTS SAO.GEN.100 Scope In accordance with Article 3, this Subpart establishes the requirements to be met by any operator of sailplanes, other than design or production organisations referred to in the second subparagraph of Article 3(1). SAO.GEN.105 Competent authority The competent authority shall be the authority designated by the Member State where the operator has its principal place of business or, where the operator has no principal place of business, the place where the operator is established or resides. That authority shall be subject to the requirements of Article 3 of Regulation (EU) No 965/2012 in accordance with Article 1(7) of that Regulation. SAO.GEN.110 Demonstration of compliance (a) An operator shall, when so requested by the competent authority which is verifying continued compliance by the operator in accordance with point ARO.GEN.300(a)(2) of Annex II to Regulation (EU) No 965/2012, demonstrate compliance with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 and with the requirements of this Regulation. (b) In order to demonstrate such compliance, the operator may refer to the following means: (1) acceptable means of compliance (AMC); (2) alternative means of compliance (AltMoC). SAO.GEN.115 Introductory flights Introductory flights shall be: (a) operated under visual flight rules (VFR) by day; and (b) overseen as regards their safety by a person who has been nominated by the organisation responsible for the introductory flights. SAO.GEN.120 Immediate reaction to a safety problem The operator shall implement: (a) safety measures mandated by the competent authority in accordance with point (c) of point ARO.GEN.135 of Annex II to Regulation (EU) No 965/2012; and (b) airworthiness directives and other mandatory information issued by the Agency in accordance with point (h) of Article 77(1) of Regulation (EU) 2018/1139. SAO.GEN.125 Designation of the pilot-in-command The operator shall designate a pilot-in-command who is qualified to act as pilot-in-command in accordance with Annex I to Regulation (EU) No 1178/2011. SAO.GEN.130 Responsibilities of the pilot-in-command The pilot-in-command shall: (a) be responsible for the safety of the sailplane and of any person on board during sailplane operations; (b) be responsible for the initiation, continuation or termination of a flight in the interest of safety; (c) ensure that all applicable operational procedures and checklists are complied with; (d) only commence a flight if he or she is satisfied that all operational requirements are complied with, as follows: (1) the sailplane is airworthy; (2) the sailplane is duly registered; (3) instruments and equipment required for the execution of the flight are carried on board the sailplane and are operative; (4) the mass of the sailplane and the centre of gravity location are such that the flight can be conducted within the limits defined by the aircraft flight manual (AFM); (5) all equipment and baggage are properly loaded and secured, and an emergency evacuation remains possible; and (6) the operating limitations of the sailplane, as specified in the AFM, will not be exceeded at any time during the flight; (e) ensure that the pre-flight inspection has been carried out as specified in the AFM; (f) not perform duties on a sailplane in one of the following situations: (1) when he or she is incapacitated from performing duties by any cause, including injury, sickness, medication, fatigue or the effects of any psychoactive substance, or feels otherwise unfit; (2) if applicable medical requirements are not fulfilled; (g) refuse carriage of or disembark any person or baggage that may represent a potential hazard to the safety of the sailplane or any person carried therein; (h) not allow a person to be carried in the sailplane who appears to be under the influence of psychoactive substances to the extent that the safety of the sailplane or the persons therein is likely to be endangered; (i) ensure that during critical phases of flight or whenever deemed necessary in the interest of safety, all persons on board are seated and have their safety belt fastened; (j) during flight: (1) keep his or her safety belt fastened; and (2) remain at the control of the sailplane at all times except if another pilot is taking the controls; (k) take any action in an emergency situation that requires immediate decision and action which he or she considers necessary under the circumstances. In such cases, he or she may deviate from rules, operational procedures and methods to the extent necessary in the interest of safety; (l) not continue a flight beyond the nearest weather-permissible aerodrome or operating site, when his or her capacity to perform his or her duties is significantly reduced because of sickness, fatigue or lack of oxygen or any other cause; (m) record utilisation data and all known or suspected defects in the sailplane at the termination of the flight, or series of flights, in the aircraft technical log or journey log; (n) notify the safety investigation authority of the State in the territory of which the occurrence took place and the emergency services of that State without delay by the quickest available means of any accident or serious incident involving the sailplane; (o) submit a report of an act of unlawful interference without delay to the competent authority and inform the local authority designated by the State in the territory of which the unlawful interference took place; and (p) report to the appropriate air traffic services (ATS) unit, without delay, any hazardous weather or flight conditions encountered that are likely to affect the safety of other aircraft. SAO.GEN.135 Responsibilities of crew members (a) Any crew member shall be responsible for the proper execution of his or her duties in respect of the operation of the sailplane. (b) Any crew member shall not perform duties on a sailplane when incapacitated by any cause, including injury, sickness, medication, fatigue or the effects of any psychoactive substance, or if he or she feels otherwise unfit. (c) Any crew member shall report to the pilot-in-command both of the following: (1) any fault, failure, malfunction or defect, which he or she believes may affect the airworthiness or safe operation of the sailplane, including emergency systems; (2) any incident. SAO.GEN.140 Compliance with laws, regulations and procedures (a) The pilot-in-command and any other crew member shall comply with the laws, regulations and procedures of those States where operations are conducted. (b) The pilot-in-command shall be familiar with the laws, regulations and procedures, pertinent to the performance of his or her duties, prescribed for the areas to be traversed, the aerodromes or operating sites to be used and the related air navigation facilities. SAO.GEN.145 Portable electronic devices The pilot-in-command shall not permit any person to use a portable electronic device (PED) on board a sailplane, including an electronic flight bag (EFB), that adversely affects the performance of the sailplane's systems and equipment or the ability to operate it. SAO.GEN.150 Dangerous goods (a) The pilot-in-command shall not permit any person to carry dangerous goods on board. (b) Reasonable quantities of articles and substances that would otherwise be classified as dangerous goods and that are used to facilitate flight safety, where carriage on board the sailplane is advisable to ensure their timely availability for operational purposes, shall be considered authorised. SAO.GEN.155 Documents, manuals and information to be carried (a) All of the following documents, manuals and information shall be carried on each flight as originals or copies: (1) the AFM, or equivalent document(s); (2) details of the filed ATS flight plan, when required in accordance with Section 4 of the Annex to Commission Implementing Regulation (EU) No 923/2012 (1); (3) current and suitable aeronautical charts for the area of the intended flight; (4) any other documentation that may be pertinent to the flight or is required by the States concerned with the flight; (5) procedures and visual signals information for use by intercepting and intercepted aircraft. (b) In addition, when a declaration is required in accordance with point SAO.DEC.100, a copy of the declaration shall be carried on each flight. (c) When not carried on board, all of the following documents, manuals and information shall remain available at the aerodrome or operating site as originals or copies: (1) the certificate of registration; (2) the certificate of airworthiness, including the annexes; (3) the airworthiness review certificate; (4) the noise certificate, if a noise certificate has been issued for a powered sailplane; (5) the aircraft radio licence, where the sailplane is equipped with radio communication equipment in accordance with point SAO.IDE.130; (6) the third-party liability insurance certificate(s); (7) the journey log or equivalent. (d) By derogation from points (a) and (b), the documents, manuals and information specified therein may be retained at the aerodrome or operating site for flights: (1) intending to remain within the sight of the aerodrome or operating site; or (2) remaining within a distance or area determined by the competent authority. (e) When requested by the competent authority, the pilot-in-command or the operator shall make available to that authority the original documentation in the time period specified by the authority which shall not be less than 24 hours. SAO.GEN.160 Journey log For each flight, or series of flights, particulars of the sailplane, its crew and each journey shall be retained in the form of a journey log or an equivalent document. SUBPART OP OPERATING PROCEDURES SAO.OP.100 Use of aerodromes and operating sites The pilot-in-command shall only use aerodromes and operating sites that are adequate for the type of sailplane and operation concerned. SAO.OP.105 Noise abatement procedures  powered sailplanes The pilot-in-command shall take into account operating procedures to minimise the effect of powered sailplane noise, while ensuring that safety has priority over noise abatement. SAO.OP.110 Passenger briefing The pilot-in-command shall ensure that before and, when appropriate, during the flight, the passenger is given a briefing on normal, abnormal and emergency procedures. SAO.OP.115 Carriage of special categories of passengers The pilot-in-command shall ensure that persons requiring special conditions, assistance or devices when carried on board a sailplane are carried under conditions that ensure the safety of the sailplane and of any person or property carried therein. SAO.OP.120 Flight preparation Before commencing a flight, the pilot-in-command shall ensure all of the following: (a) the facilities required for the safe operation of the sailplane are adequate for the type of operation under which the flight is to be conducted; (b) that the meteorological conditions will allow the flight to be completed safely; (c) in the case of a powered sailplane and when the engine is intended to be used, the quantity of fuel or other energy is sufficient to allow the flight to be completed safely. SAO.OP.125 Refuelling and recharging or replacing of batteries with persons on board  powered sailplanes When a passenger is on board a powered sailplane: (a) the sailplane shall not be refuelled; and (b) the batteries used for propulsion shall not be recharged or replaced. SAO.OP.130 Smoking on board No person shall smoke on board a sailplane during any phase of flight. SAO.OP.135 Meteorological conditions The pilot-in-command shall only commence or continue a flight if the latest available meteorological information indicates that a safe landing option remains available. SAO.OP.140 Ice and other contaminants  ground procedures The pilot-in-command shall only commence take-off if the sailplane is clear of any deposit that might adversely affect the performance or controllability of the sailplane, except when permitted in the AFM. SAO.OP.145 In-flight fuel or other energy management  powered sailplanes For powered sailplanes, the pilot-in-command shall check at regular intervals during the flight that the amount of usable fuel or other energy available is not less than that needed to ensure a safe landing. SAO.OP.150 Use of supplemental oxygen The pilot-in-command shall ensure that all persons on board use supplemental oxygen whenever he or she determines that, at the altitude of the intended flight, lack of oxygen might result in impairment of their faculties or harmfully affect them. SAO.OP.155 Sailplane specialised operations (a) Before commencing a sailplane specialised operation or a series thereof, the pilot-in-command shall conduct a risk assessment, assessing the complexity of the activity in order to determine the hazards and associated risks of the intended operation and establish mitigating measures where necessary. (b) A sailplane specialised operation shall be performed in accordance with a checklist. The pilot-in-command shall establish that checklist and ensure that it is appropriate to the specialised activity and sailplane used, based on the risk assessment and taking account of all requirements set out in this Annex. The checklist shall be readily accessible on each flight to the pilot-in-command and any other crew member, where it is relevant for the performance of their duties. (c) The pilot-in-command shall regularly review and update the checklist where necessary in order to adequately take account of the risk assessment. SUBPART POL PERFORMANCE AND OPERATING LIMITATIONS SAO.POL.100 Weighing (a) The weighing of the sailplane shall be accomplished by the manufacturer of the sailplane or in accordance with Annex I to Commission Regulation (EU) No 1321/2014 (2). (b) The operator shall ensure that the mass of the sailplane has been established by actual weighing prior to its initial entry into service. The accumulated effects of modifications and repairs on the mass shall be accounted for and properly documented. Such information shall be made available to the pilot-in-command. The sailplane shall be reweighed if the effects of modifications or repairs on the mass are not known. SAO.POL.105 Performance  general The pilot-in-command shall only operate the sailplane if the performance of the sailplane is adequate to comply with the requirements set out in the Annex to Implementing Regulation (EU) No 923/2012 and any other restrictions applicable to the flight, the airspace, aerodromes or operating sites used, ensuring that any charts or maps used are the latest available edition. SUBPART IDE INSTRUMENTS, DATA AND EQUIPMENT SAO.IDE.100 Instruments and equipment  general (a) Instruments and equipment required by this Subpart shall be approved in accordance with Annex I to Regulation (EU) No 748/2012 or, when registered in a third country, with the airworthiness requirements of the state of registry, if one of the following conditions is fulfilled: (1) they are used by the flight crew to control the flight path; (2) they are used to comply with points SAO.IDE.130 or SAO.IDE.135; (3) they are permanently installed in the sailplane. (b) By way of derogation from point (a), all of the following instruments or equipment, when required by this Subpart, shall not need an approval: (1) independent portable lights; (2) an accurate timepiece; (3) survival and signalling equipment. (c) Instruments and equipment shall be readily operable or accessible from the station where either the pilot-in-command or any other crew member, who needs to use them, is seated. SAO.IDE.105 Flight and navigational instruments (a) Sailplanes shall be equipped with a means of measuring and displaying all of the following: (1) time in hours and minutes; (2) pressure altitude; (3) indicated airspeed; (4) in the case of powered sailplanes, magnetic heading. (b) In addition to (a), when operating in conditions where the sailplane cannot be maintained on a desired flight path without reference to one or more additional instruments, when conducting cloud flying or when operating at night, sailplanes shall be equipped with means of measuring and displaying all of the following: (1) vertical speed; (2) attitude or turn and slip; (3) magnetic heading. SAO.IDE.110 Operating lights Sailplanes operated at night shall be equipped with all of the following: (a) an anti-collision light system; (b) navigation/position lights; (c) a landing light; (d) lighting supplied from the sailplane's electrical system to provide adequate illumination for all instruments and equipment essential to the safe operation of the sailplane; (e) an independent portable light for the pilot-in-command and any other crew member station. SAO.IDE.115 Supplemental oxygen Sailplanes operated, when an oxygen supply is required in accordance with point SAO.OP.150, shall be equipped with oxygen storage and dispensing apparatus capable of storing and dispensing the required oxygen supplies. SAO.IDE.120 Life-saving and signalling equipment  flights over water The pilot-in-command of a sailplane operated over water shall determine, before commencing the flight, the risks to survival of any person carried in the sailplane in the event of ditching. In light of those risks, he or she shall determine whether there is a need to carry life-saving and signalling equipment. SAO.IDE.125 Life-saving and signalling equipment  search and rescue difficulties Sailplanes operated over areas in which search and rescue (SAR) would be especially difficult shall be equipped with such life-saving and signalling equipment as appropriate to the area overflown. SAO.IDE.130 Radio communication equipment Sailplanes shall have radio communication equipment to allow for the communication required in accordance with Appendix 4 to the Annex to Implementing Regulation (EU) No 923/2012, and, if the flight takes place in the airspace of a third country, the law of that third country. SAO.IDE.135 Transponder Sailplanes shall have a secondary surveillance radar (SSR) transponder with all the capabilities required in accordance with point (b) of point SERA.6005 of the Annex to Implementing Regulation (EU) No 923/2012, and, if the flight takes places in airspace of a third country, the law of that third country. SUBPART DEC DECLARATION SAO.DEC.100 Declaration (a) In the declaration referred to in Article 3(2), the operator shall confirm that it complies and will continue to comply with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 and with the requirements of this Regulation. (b) The operator shall include in the declaration all of the following information: (1) the name of the operator; (2) the place where the operator has its principal place of business; (3) the contact details of the operator; (4) the starting date of the operation and, where relevant, the date at which the change to an existing declaration takes effect; (5) in respect of all sailplanes used for the commercial operation, the sailplane type, registration, main base, type of operation and continuing airworthiness management organisation. (c) The operator shall, when making the declaration, notify to the competent authority the list of AltMoC to demonstrate compliance when so requested in accordance with point SAO.GEN.110. That list shall contain references to the associated AMC. (d) When making the declaration, the operator shall use the form contained in the Appendix to this Annex. SAO.DEC.105 Changes to the declaration and cessation of commercial operations (a) Without delay the operator shall notify to the competent authority any changes in circumstances affecting its compliance with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 and with the requirements of this Regulation, as declared to the competent authority, and of any changes in respect of the information referred to in point SAO.DEC.100(b) and the list of AltMoC referred to in point SAO.DEC.100(c), as included in or annexed to the declaration. (b) Without delay the operator shall notify the competent authority that it is no longer engaged in commercial operations with sailplanes. (1) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1). (2) Commission Regulation (EU) No 1321/2014 of 26 November 2014 on the continuing airworthiness of aircraft and aeronautical products, parts and appliances, and on the approval of organisations and personnel involved in these tasks (OJ L 362, 17.12.2014, p. 1). Appendix Text of image DECLARATION in accordance with Commission Implementing Regulation (EU) 2018/1976 Operator Name: Place where the operator has its principal place of business: Contact details: Sailplane operation Starting date of commercial operation and, where relevant, date of change to existing commercial operation: Information on sailplane(s) used, commercial operation(s) and continuing airworthiness management (1): Where applicable, list of AltMoC with references to the associated AMC (annex to the declaration): Statements The operator complies, and will continue to comply, with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 and with the requirements of Implementing Regulation (EU) 2018/1976 In particular, the operator conducts its commercial operations in accordance with the following requirements of Annex II to Implementing Regulation (EU) 2018/1976: All sailplanes operated have a certificate of airworthiness (4) issued in accordance with Regulation (EU) No 748/2012. Any pilot holds a license and ratings issued or accepted in accordance with Annex I to Regulation (EU) No 1178/2011, as required by point SAO.GEN.125 of Annex II. The operator will notify to the competent authority any changes in circumstances affecting its compliance with the essential requirements set out in Annex V to Regulation (EU) 2018/1139 and with the requirements of Implementing Regulation (EU) 2018/1976 as declared to the competent authority through this declaration and any changes to the information and lists of AltMoC included in and annexed to this declaration, as required by point SAO.DEC.100(c) of Annex II. The operator confirms that all information included in this declaration, including its annexes, is complete and correct. Date, name and signature Sailplane type Sailplane registration Main base Type(s) ofoperation (2) Continuing airworthiness management organisation (3) (1) Complete the table. If there is not enough space to list the information, it shall be listed in a separate annex. The annex shall be dated and signed. (2) Type(s) of operation refers to the type of commercial operation conducted with the sailplane. (3) Information about the organisation responsible for the continuing airworthiness management shall include the name of the organisation, the address and the approval reference. (4) The certificate of airworthiness is a normal certificate of airworthiness, a restricted certificate of airworthiness or a permit to fly issued in accordance with the requirements of Annex I to Regulation (EU) No 748/2012.